[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANTS' MOTION FOR SUMMARY JUDGMENT
On July 21, 1986 the defendants bought a piece of property located in the Town of Hartford. Also on said date they executed a mortgage to the Sanborn Corporation in the principal amount of $113,600.00
On August 12, 1986 the Sanborn mortgage was released. Also on August 12, 1986 the defendants executed a mortgage to The First National Bank of Boston, which mortgage was assigned to the plaintiff, BancBoston Mortgage Corporation.
On July 31, 1988 the defendants conveyed the subject property to Otto and Linda Witt, subject to the August 12, 1986 mortgage.
On July 27, 1989 the plaintiff was notified of the transfer, and the plaintiff was sent a copy of the warranty deed which conveyed the property to the Witts.
On August 7, 1990 the defendants were notified that BancBoston was accelerating the mortgage. CT Page 994
The defendants claim in this motion for summary judgment that they were notified that the plaintiff was accelerating the mortgage dated July 21, 1986, and that they never received notice that the mortgage dated August 12, 1986 was being accelerated.
Although the acceleration notice does contain an error as to the date of the mortgage deed, the notice also states the address of the subject property and the then balance of the mortgage. It further refers to the transfer of the property to the Witts as the incident of default which triggered acceleration. Further, the notice prominently displays the plaintiff's letterhead, and the defendants had no other outstanding mortgages with the plaintiff.
Although the plaintiff did refer to the wrong mortgage, the defendants were aware that the July 21, 1986 mortgage had been released.
The court finds that the defendants were sufficiently apprised of the fact that the plaintiff was accelerating the mortgage which they had executed on August 12, 1986. City Savings Bank of Boston v. Dessoff, 3 Conn. App. 644.
The motion for summary judgment is denied.
FRANCES ALLEN SENIOR JUDGE